Citation Nr: 0837107	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for Osgood Schlatter's disease with tibial 
tuberosity of the left knee. 

2.  Entitlement to an initial disability rating in excess of 
10 percent prior to January 10, 2005, and a rating in excess 
of 30 percent effective January 10, 2005, for carpal tunnel 
syndrome of the right (dominant) upper extremity. 

3.  Entitlement to an initial disability rating in excess of 
10 percent prior to January 10, 2005, and a rating in excess 
of 20 percent effective January 10, 2005, for carpal tunnel 
syndrome of the left (nondominant) upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1988 to March 
1989 and from October 1993 to April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO granted service 
connection for Osgood Schlatter's disease with tibial 
tuberosity of the left knee (hereinafter referred to as a 
"left knee disability") and assigned a noncompensable 
evaluation effective April 6, 2002.  In the same rating 
decision, the RO granted service connection for carpal tunnel 
syndrome of the right and left upper extremities (hereinafter 
referred to as a "right wrist disability" and "left wrist 
disability," respectively) and assigned separate 
noncompensable evaluations effective April 6, 2002.  The 
veteran appealed this decision to the Board.  

After the receipt of additional evidence, the RO in Waco, 
Texas issued a revised rating decision dated July 2003, in 
which the veteran's left knee disability evaluation was 
increased to 10 percent effective April 6, 2002.  In the same 
rating decision, the RO increased the veteran's separate 
evaluations for her right and left wrists disabilities to 10 
percent effective April 6, 2002.  Thereafter, the RO referred 
the case to the Board for appellate review.  

The veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Nashville in July 
2006.  A written transcript of that hearing has been prepared 
and incorporated into the record of evidence.  

In October 2006, the Board remanded the veteran's claim for 
further evidentiary development in the form of additional VA 
examination.  These examinations have been completed, and as 
such, the Board finds that the veteran's claim is now ready 
for appellate review.  Since remanding the claim, but prior 
to a final decision by the Board, the RO increased the 
disability rating of the veteran's right wrist disability to 
30 percent and her left wrist disability to 20 percent 
effective September 10, 2005.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum where less than the maximum available benefit is 
awarded.  AB v. Brown¸ 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent and 20 percent ratings are not a full 
grant of the benefits sought on appeal, and since the veteran 
did not withdraw her claim of entitlement to a higher initial 
rating, the matter remains before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's paralysis of the median nerve of the upper 
extremities results in "mild" incomplete paralysis prior to 
January 10, 2005, and "moderate" incomplete paralysis 
effective January 10, 2005.  

2.  The veteran's Osgood Schlatter's disease with tibial 
tuberosity of the left knee is manifested by a limitation of 
function due to pain; it is not manifested by loss of 
extension, loss of flexion below 130 degrees, or instability.  
There is also no evidence of degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent prior to January 10, 2005, and a rating in 
excess of 30 percent, effective January 10, 2005, for 
paralysis of the median nerve of the right upper extremity 
have not been met.  38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.59, 4.124a, Diagnostic Code 8515 (2007).  

2.  The criteria for an initial disability rating in excess 
of 10 percent prior to January 10, 2005, and a rating in 
excess of 20 percent, effective January 10, 2005, for 
paralysis of the median nerve of the left upper extremity 
have not been met.  38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.59, 4.124a, Diagnostic Code 8515 (2007).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for Osgood Schlatter's disease with tibial 
tuberosity of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5015, 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's increased rating claims arise from her 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Therefore, no further notice is required.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA treatment 
records.  Also, in June 2003, September 2004, March 2007 and 
May 2007, she was afforded formal VA examinations. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Relevant Laws and Regulations for Increased Disability 
Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

I.  Carpal Tunnel Syndrome of the Upper Extremities  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side (dominant hand) and 10 percent on the minor side 
(nondominant hand); moderate incomplete paralysis is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 50 
percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling on the major side 
and 60 percent on the minor side.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

A.  Prior to January 10, 2005

Prior to January 10, 2005, the veteran's carpal tunnel 
syndrome of the right and left wrists was rated as 10 percent 
disabling under Diagnostic Code 8515 for mild incomplete 
paralysis.  An effective date of April 6, 2002, the veteran's 
date of separation from the military, was assigned.  The 
veteran contends that she is entitled to a disability rating 
in excess of 10 percent prior to January 10, 2005.  However, 
upon applying the law to the evidence of record, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 10 percent for either hand prior to January 10, 
2005.  

The veteran's service medical records indicate that prior to 
her separation from service, she underwent formal nerve 
conduction studies of her wrists which confirmed that she had 
mild median nerve entrapment of the wrists bilaterally.  The 
only complaints noted during a September 2001 in-service 
medical evaluation were bilateral wrist pain.  Upon 
examination, the veteran was found to have normal sensation, 
range of motion, and reflexes.  

According to the veteran's June 2003 VA examination, the 
veteran was experiencing pain in the hands and wrists, and 
numbness in her hands and fingers.  The veteran indicated 
that she did not take anything to alleviate the pain at this 
time, but she did use splints which were helpful.  The 
examiner noted that there was objective evidence of pain upon 
palpation.  However, the examiner concluded that the range of 
motion of the veteran's wrists was within normal limits, and 
there was no evidence of any neural deficit or muscle atrophy 
of any of the fingers or hands.  Specific range of motion 
measurements were not provided as part of this examination.  

The veteran underwent additional VA examination in September 
2004.  According to the VA examiner, the veteran had full 
grip strength at the time of examination.  The veteran was 
complaining of numbness and tingling in all finger 
distributions.  However, the examiner noted that the veteran 
had normal sensations at the time of examination.  The 
examiner also noted that the veteran had normal pulses for 
both her right and left wrist.  Range of motion measurements 
were also taken as a part of this examination.  For the left 
wrist, dorsiflexion was measured to 70 degrees, palmar 
flexion was measured to 70 degrees, ulnar deviation was 
measured to 40 degrees, and radial deviation was measured to 
20 degrees.  For the right wrist, dorsiflexion was measured 
to 65 degrees, palmar flexion was measured to 70 degrees, 
ulnar deviation was measured to 30 degrees and radial 
deviation was measured to 25 degrees.  The examiner concluded 
that the veteran's range of motion was within normal limits.  

The Board recognizes the veteran's subjective complaints of 
pain and numbness in both of her hands.  In addition to the 
VA examinations discussed above, outpatient treatment records 
from VA all establish that the veteran continued to seek 
treatment for pain and numbness in her wrists.  However, none 
of these records report any findings or history of atrophy or 
abnormal loss of range of motion, and objective findings are 
limited to pain and numbness.  As previously noted, when the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  
In this case, even after consideration of the veteran's 
history of pain and numbness, the overall affect of the 
peripheral neuropathy prior to January 10, 2005 is best 
characterized as mild, based on the purely sensory nature of 
the impairment.  As such, a disability rating in excess of 10 
percent is not warranted prior to January 10, 2005.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to initial disability ratings in excess of 10 percent for 
carpal tunnel syndrome of the right and left wrists, prior to 
January 10, 2005, must be denied.

B.  Since January 10, 2005

In February 2008, the RO issued a rating decision raising the 
disability evaluation of the veteran's right wrist disability 
to 30 percent and the evaluation of the left wrist disability 
to 20 percent.  The veteran has not submitted a statement 
indicating that she is content with this rating, and as such, 
the Board must assume that the veteran contends that she 
deserves a disability rating in excess of these values since 
January 10, 2005.  See AB v. Brown¸ 6 Vet. App. 35, 38 
(1993).  However, upon applying the law to the evidence of 
record, the Board finds that the veteran is not entitled to a 
disability rating in excess of 30 percent for her right wrist 
disability and of 20 percent for her left wrist disability 
since January 10, 2005.  

The veteran's carpal tunnel syndrome of the right wrist is 
rated as 30 percent disabling for mild incomplete paralysis 
while the veteran's left wrist is rated as 20 percent 
disabling for mild incomplete paralysis because the evidence 
of record establishes that the veteran is right hand 
dominant.  A 30 percent rating for the dominant hand under 
Diagnostic Code 8515 is representative of moderate incomplete 
paralysis.  A 20 percent disability rating for the 
nondominant hand is representative of moderate incomplete 
paralysis.  

According to a January 10, 2005 electromyogram, the veteran 
reported daily episodes of pain and numbness in both of her 
wrists.  Bilateral motor and sensory latencies were delayed 
across the veteran's wrists.  The administrator of the 
examination concluded that there was electrical evidence of 
moderate bilateral carpal tunnel syndrome.  The veteran was 
scheduled for carpal tunnel surgery in March 2005.  However, 
according to the evidence of record, the veteran cancelled 
this surgery and has refused to reschedule.  

In July 2006, the veteran testified about her wrist 
disabilities at a hearing before the undersigned Veterans Law 
Judge.  The veteran testified that when she holds objects, 
such as a book, her hands will go numb.  Also, she 
experiences pain when she uses her wrists.  The veteran 
indicated that her only treatment at this point has been the 
wearing of wrist splints and medication.  

The veteran was afforded VA examination of her wrists in May 
2007.  During the examination, the veteran reported 
intermittent severe pain in both of her wrists that 
interferes with her daily life.  The examiner noted that 
there was mild weakness of abduction of the thumb and 
forefinger, but there was no visible atrophy on either hand.  
Additionally, the examiner noted that the veteran had 
decreased pinprick in the median distribution in her left 
hand, but not in her right hand.  Tinel's sign was also 
positive on the left extremity but not on the right.  Wrist 
flexion and extension were limited by approximately 10 
percent for both wrists.  The examiner further concluded that 
the veteran had full bilateral grip strength, with no muscle 
tone or muscle bulk deficiencies.  

The examiner noted that the veteran has been nonresponsive to 
conservative treatments to this point.  The examiner 
recommended that the veteran be evaluated for surgery to 
remedy her condition.  However, VA outpatient treatment notes 
from November 2007 indicate that the veteran was still 
declining to schedule surgery at this time.  

Based on the above evidence, the Board finds that a higher 
disability evaluation is not warranted for either wrist.  
None of the evidence since January 10, 2005 indicates that 
the veteran has suffered any muscle atrophy or severe loss of 
the use of her hands.  The Board recognizes that the veteran 
has lost 10 percent of her range of motion bilaterally due to 
her pain.  However, the Board concludes that a moderate 
rating is sufficient.  The next-higher rating, which is a 
"severe" rating, is the highest disability evaluation 
available for incomplete paralysis of the median nerve.  This 
rating is intended for situations in which the overall 
disability picture exceeds that of the veteran.  In the 
current case, the veteran has no muscle atrophy, still has 
significant use of her hands, and has maintained 90 percent 
range of motion in her wrists.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 30 percent for the right 
wrist, and in excess of 20 percent for the left wrist, since 
January 10, 2005 must be denied.

Final Point

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether staged 
ratings - in addition to the staged ratings already in place 
- are appropriate.  In the present case, the veteran's right 
wrist symptoms have warranted a 30 percent disability 
evaluation, and the veteran's left wrist symptoms have 
warranted a 20 percent disability evaluation, since January 
10, 2005, and both had warranted 10 percent evaluations prior 
to that.  As such, additional staged ratings are not 
warranted in this case.  


II.  Osgood Schlatter's Disease with Tibial Tuberosity of the 
Left Knee 

The veteran's Osgood Schlatter's Disease is rated under 
Diagnostic Code 5015 - benign new growths of bones.  38 
C.F.R. § 4.71a.  The diseases under Diagnostic Codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts as degenerative arthritis.  Although these 
disabilities are to be rated as degenerative arthritis 
(Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Degenerative arthritis is rated under Diagnostic Code 5003.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee, and a 20 percent rating will be assigned with evidence 
of moderate recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability 
evaluation will be assigned for limitation of flexion of the 
leg to 45 degrees and a 20 percent disability evaluation will 
be assigned for limitation of flexion of the leg to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent disability evaluation will 
be assigned for limitation of extension of the leg to 10 
degrees and a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

In June 2003, the veteran underwent VA examination of her 
left knee.  According to the veteran at the time of 
examination, she experienced constant pain in her left knee 
if she sat or stood for too long.  The veteran also indicated 
that climbing stairs was especially painful, and the veteran 
reported stiffness and occasional swelling as well.  Upon 
examination, the VA examiner concluded that the veteran did 
experience pain, but there was no evidence of ankylosis, 
fatigability, or instability.  The examiner also concluded 
that the veteran's gait was normal, without the aid of 
assistive devices, and the range of motion of the veteran's 
left knee was within normal limits.  The examiner concluded 
that the veteran had a chronic strain of the left knee, with 
mild to moderate limitation in function due to pain.  No 
range of motion measurements were provided as part of this 
examination.  

X-ray images of the veteran's left knee were taken in August 
2004.  According to the radiologist, there was no evidence of 
fractures, dislocation or joint effusion.  The radiologist 
concluded that the veteran had mild genu varus deformity of 
the left knee, which was described as a minor abnormality.  

The veteran's left knee was again examined by VA in September 
2004.  The veteran complained of pain with walking on a daily 
basis, and indicated that going up and down stairs was 
extremely difficult.  The examiner noted that the veteran was 
able to ambulate without a limp and without the use of 
assistive devices.  Range of motion measurements were also 
taken as part of this examination.  The examiner concluded 
that the veteran's left knee had a range of motion of 
extension to 0 degrees and of flexion to 130 degrees.  The 
examiner noted that the veteran exhibited no evidence of pain 
throughout the full range of motion.  However, a crepitus was 
noted throughout the veteran's range of motion.  

At her July 2006 hearing, the veteran testified that she has 
difficulty going up and down stairs.  Also, the veteran 
complained of increased pain after sitting for 20 to 30 
minutes.  The veteran complained of limitation of motion and 
a loose feeling as well.  However, while the Board has 
considered this testimony, it is not supported by the medical 
evidence of record.  

For example, the final VA examination of the veteran's left 
knee took place in March 2007.  The examiner noted at the 
start of the examination report that there has been no change 
in the veteran's left knee since the earlier September 2004 
VA examination.  The examiner found no deformity, 
instability, weakness, locking or effusion of the left knee.  
While there was evidence of pain, the veteran did not require 
the use of assistive devices for ambulation.  The veteran's 
left knee range of motion was again measured between 0 
degrees extension and 130 degrees flexion, but the examiner 
did not that the veteran began to experience pain at 90 
degrees of flexion.  No additional limitation of range of 
motion was noted upon repetition.  

The examiner concluded that the veteran had Osgood 
Schlatter's disease.  There was no evidence of grinding, 
clicking or of a patellar or meniscus abnormality.  The 
examiner concluded that the impact of the veteran's left knee 
disability on her daily life was at most moderate.  However, 
the examiner noted it had a severe impact on her ability to 
exercise or play sports.  

Based on the above evidence, the Board does not find that the 
veteran is entitled to the next-higher disability evaluation 
of 20 percent.  According to Diagnostic Code 5015, the 
veteran's left knee is to be rated according to loss of range 
of motion, as arthritis.  According to Diagnostic Code 5260, 
a 20 percent disability evaluation is warranted if flexion is 
limited to 30 degrees.  According to Diagnostic Code 5261, a 
20 percent disability evaluation is warranted if extension is 
limited to 15 degrees.  Finally, according to Diagnostic Code 
5257, a 20 percent disability evaluation is warranted if 
there is moderate recurrent subluxation or lateral 
instability.  

Throughout the course of the veteran's claim, the range of 
motion of her left knee has consistently been measured from 0 
degrees extension to 130 degrees flexion (with pain beginning 
at 90 degrees on recent examination).  Such findings do not 
warrant a compensable evaluation under either Code.  
Likewise, there has been no finding of instability or 
subluxation throughout the course of the veteran's claim.  As 
such, application of Diagnostic Code 5257 would be 
inappropriate.  

The Board has also considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is of the opinion that the veteran's 
current 10 percent disability rating is based on her 
functional loss due to pain.  Since there is no evidence of 
weakness or fatigability, and since pain has shown to begin 
at 90 degrees of flexion, the Board finds that a disability 
rating in excess of 10 percent for functional loss due to 
pain would be inappropriate.  

As well, as the knee is not unstable and the veteran has full 
extension of the knee, separate evaluations for instability 
and limitation of extension motion, are not warranted.

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings, as enunciated by the Court in 
Fenderson, would be in order.  See 12 Vet. App. 119 (1999).  
However, at no time between the grant of service connection 
and now has the veteran's symptomatology warranted a 
disability rating in excess of 10 percent.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
Osgood Schlatter's disease of the left knee must be denied.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
Osgood Schlatter's Disease with tibial tuberosity of the left 
knee is denied.  

Entitlement to an initial rating in excess of 10 percent 
prior to January 10, 2005, and a rating in excess of 30 
percent effective January 10, 2005, for carpal tunnel 
syndrome of the right (dominant) upper extremity, is denied.  

Entitlement to an initial rating in excess of 10 percent 
prior to January 10, 2005, and a rating in excess of 20 
percent effective January 10, 2005, for carpal tunnel 
syndrome of the left (nondominant) upper extremity, is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


